DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While previous Office Actions examined claim 6 along with Species 1, it seems clear that the limitations presented in claim 6 (at least the “displacement member”) are directed towards non-elected Species 2.  Further, Examiner notes that Applicant’s disclosure did not teach the limitations of claim 6 in combination with those of claim 1 (esp. the “carriage mounted with … the opening/closing mechanism”) ; therefore, claim 6 has also been withdrawn as being directed towards non-elected Species 2.
This application is in condition for allowance except for the presence of claims 6-11 and 14-17 directed to Groups 2-3 and/or Species 2 non-elected without traverse.  Accordingly, claims 6-11 and 14-17 have been cancelled.

Allowable Subject Matter
Claims 1-5, 12-13, and 18-19 are allowed.
Claims 1-5 and 12-13 are allowable because the prior art of record does not disclose or make obvious a liquid ejecting apparatus comprising “a contact portion that comes in contact with the opening/closing mechanism when the carriage moves while the supply flow path is in the closed state … wherein while the carriage is reciprocated in the main scanning direction, a first portion of the supply flow path moves with the carriage and a second portion of the supply flow path remains connected to the liquid storage portion.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida et al. (US 6390698 B1) disclose a liquid ejecting apparatus comprising a carriage (3), a contact portion (CR lock 96), a detection portion (current sensor 14) that detects contact between the carriage and the contact portion (Figs. 3-5).  Yoshida et al. do not expressly disclose detecting contact between an opening/closing mechanism and a contact portion.
Sawadaishi (US 2020/0079095 A1) is a commonly owned disclosure that detects the torque of a carriage motor to determine whether a carriage (10) is contacting a contact portion (7b/51).
Berg et al. (US 6416161 B1) disclose a relative supply flow path opening/closing mechanism (Fig. 10).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853